Citation Nr: 0827337	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-20 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1995 and from September 1997 to April 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The Board notes that the veteran was denied service 
connection for locking toe joints and ingrown toenails in 
each foot.  These issues were not appealed, and they are not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, the veteran served on active 
duty from March 1991 to March 1995 and from September 1997 to 
April 2002.  He is seeking service connection for a bilateral 
foot disability that he contends was incurred or aggravated 
during the second period of service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

In the case at hand, there is no examination report of record 
that establishes the condition of the veteran's feet when he 
entered into his second period of service in September 1997.  
Therefore, the presumption of soundness must attach to this 
period of the veteran's active duty service.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both (1) that the disease 
or injury existed prior to service, and (2) that the disease 
or injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

With respect to the first step under VAOPGCPREC 3- 2003, a 
December 1990 examination conducted prior to the veteran's 
first period of active service reflects that he had mild, 
asymptomatic pes planus.  Thus, the Board finds that there is 
clear and unmistakable evidence establishing that the 
disability preexisted his entry in his second period of 
service.

As to the second step under VAOPGCPREC 3- 2003, the veteran 
has contended that his disability underwent a worsening in 
service, and the January 2002 separation examination report 
indicates that the veteran had mild, symptomatic pes planus.  
Under the circumstances, the Board finds that a remand is 
necessary in order to determine whether his disability was 
aggravated during his second period of service.  

On remand, the AMC should also request any outstanding 
medical records from the VA Medical Center is Omaha, 
Nebraska.  The veteran has specifically requested that VA 
further assist in obtaining medical records from Fort Hood 
and from the William Beaumont Army Medical Center.  While VA 
records indicate that all pertinent records from these two 
locations have been obtained, the AMC should submit another 
request and obtain written confirmation if no additional 
records can be found.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the VA Medical 
Center in Omaha, Nebraska, the William 
Beaumont Army Medical Center outside of 
Fort Bliss, Texas, and the Carl R. Darnall 
Army Medical Center at Fort Hood, Texas, 
and request all of the veteran's in-
service and post-service treatment 
records.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the appellant should 
be informed in writing.

2.  The AMC should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to clarify the nature and 
etiology of his bilateral foot condition.  
The claims folder should be made available 
to the examiner for review, and review of 
the claims folder should be indicated in 
the examination report.  The examiner 
should perform any tests or studies, 
including X-rays, deemed necessary for an 
accurate assessment.  All findings should 
be reported in detail.  

The examiner should conduct an examination 
of the appellant's feet and provide a 
diagnosis of any pertinent pathology 
found.  As to the pes planus, the examiner 
should offer an opinion as to whether that 
disability was aggravated during the 
veteran's second period of service.  As to 
any other disability found in the feet, 
the examiner should comment as to the 
degree if any that such disability is 
related to aggravation of the veteran's 
pre-existing bilateral pes planus during 
service. 

3.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


